DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered. Claims 1, 9-11, 17, 18 and 20 are currently pending in the application. An action follows below:

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 9-11, 17, 18 and 20 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a light emitting diode pixel circuit, a method for driving the same, and a display panel and a video wall having the same, capable of reducing the wirings in the pixel, achieving the narrow bezel design of the display panel by applying the present pixel circuit in the display panel, and achieving a display panel with large size and high resolution in a video wall. Independent claims 1 and 9 identify the uniquely distinct limitations, “wherein the restoration signal has a high voltage level higher than the first power supply voltage and wherein the first electrode of the reset transistor is electrically disconnected front the control electrode of the emission control transistor and the second electrode of the switching transistor” in last 5 lines of these claims.
		The closest prior art, Shishido (US 2007/0063993 A1) discussed in the previous Office action dated 10/22/2020, either singularly or in combination, fails to anticipate or render obvious the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626